De Blanc, J.
That doctrine is still justly adhered to, when the transmitted title is merely defective; but it has been correctly held that one who has acquired from a vendor, who, it is charged, never *286had a title to the transferred property, has cause to apprehend that he shall be disquieted in his possession, and may suspend the payment of the price, unless he was — before the sale —informed of the danger of an impending eviction. Here, as elsewhere, the sale of property belonging to another is a nullity, and here — as elsewhere— where there is no title, there ever was, there is, there hangs a perpetual threat of disturbance, a perpetual danger of eviction. 29 A. 663; C. C. 2452 (2427).
If Ramsey had no title to the land sold, his claim for the price cannot be enforced; if he had, defendants have failed to substantiate any one of the defences urged against Ms demand. To ascertain whether he had or had not acquired the disputed title, the evidence should have been admitted.

Judgment reversed and case remanded.